Title: [Diary entry: 14 October 1785]
From: Washington, George
To: 

Friday 14th. Thermometer at 62 in the Morning—65 at Noon and 66 at Night. Lowering most of the day, but no wind.  Mr. Madison went away after Breakfast. My Chariot which went up for, brought down Miss Sally Ramsay & Miss Kitty Washington, to be Bridesmaids tomorrow at the wedding of Miss Bassett. Mr. George Washington, & Mr. Burwell Bassett went to the Clerks Office & thence to Colo. Masons for a license, & returned to Dinner; having accomplished their business. The ground being too wet, I employed the labourers who had been levelling the Lawn, in cleaning & weeding the Shrubberies.